Case 5:18-bk-05394-RNO   Doc 28 Filed 04/04/19 Entered 04/04/19 09:20:20   Desc
                          Main Document    Page 1 of 7
Case 5:18-bk-05394-RNO   Doc 28 Filed 04/04/19 Entered 04/04/19 09:20:20   Desc
                          Main Document    Page 2 of 7
Case 5:18-bk-05394-RNO   Doc 28 Filed 04/04/19 Entered 04/04/19 09:20:20   Desc
                          Main Document    Page 3 of 7
Case 5:18-bk-05394-RNO   Doc 28 Filed 04/04/19 Entered 04/04/19 09:20:20   Desc
                          Main Document    Page 4 of 7
Case 5:18-bk-05394-RNO   Doc 28 Filed 04/04/19 Entered 04/04/19 09:20:20   Desc
                          Main Document    Page 5 of 7
Case 5:18-bk-05394-RNO   Doc 28 Filed 04/04/19 Entered 04/04/19 09:20:20   Desc
                          Main Document    Page 6 of 7
Case 5:18-bk-05394-RNO   Doc 28 Filed 04/04/19 Entered 04/04/19 09:20:20   Desc
                          Main Document    Page 7 of 7
